                              UNITED STATES DISTRICT COURT
                               DISTRICT OF MASSACHUSETTS

                                )
RENAISSANCE DEVELOPMENT CORP., )
                                )
      Plaintiff,                )
                                )
v.                              )                     Civil No. 18-11792-LTS
                                )
BUCA V, LLC, BUCA, INC., BUCA   )
RESTAURANTS, INC., BUCA C, LLC, )
and PLANET HOLLYWOOD            )
INTERNATIONAL, LLC,             )
                                )
      Defendants.               )
                                )

       ORDER ON MOTION FOR PARTIAL SUMMARY JUDGMENT (DOC. NO. 24)

                                            July 9, 2019

SOROKIN, J.

       Two of the defendants 1 leased a property in Shrewsbury, Massachusetts from

Renaissance Development Corp. (“Renaissance”) for the purposes of opening a restaurant.

Thereafter, the parties entered into multiple amendments into the lease, with additional

defendants acting as guarantors. After a first round of litigation in this Court, the parties entered

into a Forbearance Agreement in April 2016 which altered some of the provisions of the lease.

In August 2018, Renaissance initiated a second suit in this Court alleging that the defendants

breached both the lease and the Forbearance Agreement. For the reasons that follow,

Renaissance’s motion for partial summary judgment is DENIED.




1
  Given that most of the defendants share similar names, for the sake of clarity, the Court
abbreviates their names as follows: Buca V, LLC (“Buca V”), Buca, Inc. (“Buca”), Buca
Restaurants, Inc. (“BRI”), Buca C, LLC (“Buca C”), and Planet Hollywood International, LLC
(“Planet Hollywood”).
I.     BACKGROUND

       A.      The Lease

       Renaissance owns a property located in Shrewsbury, Massachusetts (“the premises”).

Doc. No. 33 ¶ 3. Renaissance and Buca V are parties to a Commercial Property Lease (“the

lease”) in which Renaissance rents the premises to Buca V for the purpose of opening a

restaurant. 2 Id. The following portions of the lease are relevant to the resolution of the pending

motion.

       Section 5.5(a) of the lease requires the lessee, Buca V,

       to make all repairs, alterations, additions, or replacements to the [premises] required
       by any law or ordinance or any order or regulation of any public authority because
       of Lessee’s use of the [premises], to keep the [premises] equipped with all safety
       appliances and equipment so required because of such use; to procure any licenses
       and permits required for any such use; to pay all municipal, county, or state taxes
       assessed against the leasehold interest hereunder, and to comply with the orders and
       regulations of all governmental authorities . . .

Doc. No. 25-1 at 11. Section 5.5 (g) requires the lessee

       not to abandon or vacate the [premises] during the Initial Term or any Extended
       Term; provided, however, that Lessee shall not be deemed to be in violation of this
       covenant if Lessee shall vacate the [premises] for a period not to exceed six (6)
       months so long as Lessee is actively attempting to assign or sublet the Lease and
       the Lessee is not otherwise in default of this Lease. This section shall not apply to
       any period related to an event of damage by fire, casualty, condemnation or
       otherwise, nor to any period in which the restaurant is closed because Lessee is
       changing the concept of said restaurant.

Id. at 12. Additionally, the lease contains a cure provision which sets forth the timeline upon

which the lessee is required to cure any breaches of the lease. Section 15.2 states that

       [i]f: (a) Lessee shall fail to perform or observe any other term or condition
       contained in this Lease and such failure is not cured within thirty (30) days after


2
 The history of the parties to the lease is a bit more complicated and involves numerous
assignments of rights over a period of nine years. See Doc. No. 33 ¶¶ 2-6. The relevant portions
of this history are that defendants Buca and BRI were each, at previous times, the lessee. As of
January 1, 2014, Buca V became, and remains, the lessee. Id. ¶ 10.
                                                 2
       notice thereof or such longer period of time as is necessary to effect the cure so
       long as Lessee has used and continues to use all due diligence to effect the cure . . .
       (d) then, the Lessor shall have the rights and remedies provided for in Section 15.3.

Id. at 24-25.

       B.       The First and Second Amendments

       In August 2010, Renaissance and BRI (who was at that time the lessee) entered into the

First Amendment. Doc. No. 33 ¶ 7. “Among other things, the First Amendment changed the

rent payable by BRI to [Renaissance] and extended the term of the Original Lease from May 31,

2011 to May 31, 2020.” Id. ¶ 8. The First Amendment also contained a provision which stated

that “[e]xcept as amended hereby, the Lease is ratified and remains in full force and effect.”

Doc. No. 25-2 at 7.

       In January 2014, BRI assigned its rights and interest in the lease to Buca V. Doc. No. 33

¶ 10. In September 2014, Renaissance and Buca V entered into the Second Amendment. Id.

¶ 11. “The primary purpose of the Second Amendment was to comply with an earlier request by

[Buca V], Buca and BRI to remove [another premises] from the Lease.” Id. ¶ 12. Under the

Second Amendment, Buca V remains liable for the full amount of rent owed under the lease. Id.

¶ 14. The Second Amendment also contained a provision stating that the lease remained in full

force and effect, except as amended therein. Id. ¶ 15.

       At the same time that Renaissance and Buca V executed the Second Amendment, Buca

and BRI entered into a Guaranty (“2014 Guaranty”) whereby they guaranteed performance of the

lease, as amended. Id. ¶ 13.

       C.       The First Litigation

       Within a few months, Buca V ceased making payments under the lease and vacated the

premises. Id. ¶¶ 16-17. Thereafter, Renaissance filed an action in this Court alleging that Buca



                                                 3
V breached the lease and that Buca and BRI breached their obligations under the 2014 Guaranty.

Id. ¶ 18. This Court entered judgment in favor of Renaissance on all counts. Id. ¶ 19. The

defendants appealed the judgment, but then settled their dispute by entering into a Forbearance

Agreement with Renaissance on April 1, 2016. Id. ¶¶ 21-22. The Forbearance Agreement was

signed by a representative from the five defendants in this matter. Doc. No. 25-7 at 8. Planet

Hollywood and Buca C also executed a guarantee (“Forbearance Guarantee”) of Buca V’s

obligations to Renaissance under the lease and the Forbearance Agreement. Doc. No. 25-8.

       The Forbearance Agreement includes a provision in which Renaissance agrees to allow

Buca V to pay $25,000 per month (“Monthly Forbearance Payments”), rather than the previously

agreed-upon monthly rent of $36,299.23 (“Monthly Rent Payments”). Doc. No. 25-7 at 4.

However, the Forbearance Agreement also provides that if any of the defendants default under

the lease or the Forbearance Agreement, then Renaissance’s acceptance of the lower monthly

payment shall be voided. Id. In that case, the defendants will be liable to Renaissance for the

difference between the Monthly Forbearance Payments and the Monthly Rent Payments from

April 1, 2016 through the date of the default—approximately $11,000 per month. Id.

       D.      The Present Litigation

       At the time the Forbearance Agreement was signed in April 2016, neither Buca V nor any

of the other defendants were occupying the premises. Doc. No. 33 ¶ 28. However, a number of

aesthetic and structural problems had arisen with the premises, perhaps in part due to the fact that

it was unoccupied. The need for repairs, the efforts the defendants have and have not taken in

that respect, and the fact that the premises have remained unoccupied for over three years form

the general basis for the present litigation. Accordingly, the Court reviews the evidence

submitted by the parties with respect to these issues and recounts the facts in the light most



                                                 4
favorable to the defendants, in accordance with the standard applicable to motions for summary

judgment.

       In October 2016, Renaissance 3 was contacted by the Town of Shrewsbury (“the Town”)

about repairs the Town felt were needed to the premises. Doc. No. 25-9. These included

concerns that work was done on the building without a permit and that the building was not

“secure and weather tight,” and the Town instructed Renaissance to contact the fire and police

departments “for the history of problems” at the premises. Id. Renaissance thereafter requested

from the defendants “a written report on the status” of the issues identified by the Town. Doc.

No. 25-10. In November 2016, the Town also sent Renaissance a “Trash Accumulation

Complaint” identifying violations of Town codes based on the accumulation of trash and debris

at the premises. Doc. No. 25-11.

       Thereafter, Renaissance forwarded the complaint to the defendants and provided an

additional five items it wished the defendants to repair, along with pictures of the problems it

identified at the premises. Doc. No. 25-12. That list included: “1. Clean up trash located at

property[,] 2. Repair rotted wood on building exterior[,] 3. Repair light fixtures[,] 4. Fix

Electrical System[,] 5. Repair Building sprinkler system but to not activate per discussion

onsite.” Id. at 2. Additionally, a follow-up email from Renaissance contained notes about an

“on-site meeting” in November which appears to have included representatives from

Renaissance, the defendants, and the Town. Doc. No. 33-3 at 12. In January, a representative

from the defendants confirmed that some progress had been made on the repairs noted at that on-

site meeting, and that additional efforts were underway to fix the rest. Id. at 13.



3
  The emails received and sent were by “The Jan Companies,” which the Court understands to be
indistinguishable from Renaissance for purposes of resolving the pending motion. Accordingly,
for clarity, the Court refers to all communications as being sent and received by “Renaissance.”
                                                  5
       On January 30, 2017, the Town sent Renaissance another letter notifying it of problems

with the status of the sprinkler and fire alarm systems at the premises, as well as the lack of a

building permit for the repairs needed to make the building weather tight. Doc. No. 25-14 at 3.

A few days later, Renaissance forwarded the letter to the defendants, in an email which also

stated that the “required installment payment and monthly forbearance payments [were] past

due.” Id. at 2. On February 20, 2017, the defendants sent the Town and Renaissance a letter

detailing the “security monitoring plan” they had implemented at the premises, which included

the installation of a fence for security. Doc. No. 33-7. In March, the defendants sent emails to

Renaissance letting them know about their progress regarding the fence and asking for

Renaissance’s signatures on paperwork necessary to obtain the permit. Doc. No. 33-4 at 2-3.

       On August 11, 2017, Renaissance sent the defendants a Notice of Default (“the First

Default Notice”) which stated that the defendants were in violation of sections 5.5 and 6.1 of the

Lease—the sections regarding maintaining and repairing the premises. Doc. No. 25-16. The

First Default Notice also contained a list of twenty-one repair and maintenance items which

Renaissance demanded the defendants fix within thirty days. Id. at 4. The Deputy General

Counsel for the defendants replied on August 24, 2017 “with a letter stating that certain of the

repairs and maintenance items referenced in the Notice of Default would take longer than 30

days, and he promised to provide periodic updates on the progress of the work.” Doc. No. 25-17

at 2. On September 12, 2017, Renaissance sent the defendants a second Notice of Default (“the

Second Default Notice”) which referenced the First Default Notice and the defendants’ response.

Id. The Second Default Notice demanded “a list of all defaults that were cured within 30 days of

the Notice of Default, a list of all uncured defaults, a description of the work performed on each

uncured default, and the date on which each uncured default will be completed.” Id. at 2.



                                                  6
       On November 1, 2017, the defendants sent Renaissance an email with a “summary chart”

of the investigation into each of the twenty-one repair items and the projected timing for

completing each. Doc. No. 33-4 at 10. In early 2018, the parties exchanged additional emails

regarding the ongoing repairs at the premises, including problems the defendants had

experienced with contractors and weather. See Docs. No. 33-6, 33-4, 25-18. On March 30,

2018, the defendants sent Renaissance a letter summarizing the problems they had encountered

which had delayed the repairs. Doc. No. 33-6 at 5. Those problems included construction of a

bridge nearby, water damage from a burst sprinkler head, disputes with an insurance company,

and delays in receiving permits from the Town for work to be done. Id. at 5-6. This letter was

forwarded to the Town on April 2, 2018. In April and October 2018, the Town sent emails to

Renaissance about the fact that it suspected work was being done on the premises without the

appropriate permits having been obtained. Docs. No. 25-19, 25-20.

       In June 2018, Renaissance received a check from the company insuring the premises for

water damage which had occurred some months before. Doc. No. 33-8. Renaissance asked the

defendants to sign the check and then return it for Renaissance to hold “in escrow until it is

decided to best disburse funds for building repairs” at the premises. Id. On November 26, 2018,

the defendants sent Renaissance an email stating that the Town had “finally granted [the

defendants] a building permit” and asking for money from the insurance check to be released in

order for the work to be completed. Doc. No. 33-9 at 5. The defendants followed up again on

November 30 when they had not yet received a response about disbursement of the insurance

money and attached the building permit. Id. at 2.

       On August 22, 2018, Renaissance filed a Verified Complaint in this Court, asserting five

counts against the five defendants and First Data Corporation, a “reach and apply” defendant.



                                                 7
Doc. No. 1. Count I asserts that Buca V breached the Lease “by failing to perform necessary

maintenance and repairs, and by vacating the Shrewsbury Premises for more than six months.”

Id. ¶ 30. Count II asserts that Buca and BRI breached the 2014 Guarantee because of Buca V’s

breaches. Id. ¶¶ 35-39. Count III asserts that Planet Hollywood and Buca C breached the

Forbearance Guarantee for the same reason. Id. ¶¶ 40-43. Counts IV and V are asserted against

First Data and are not at issue in the pending motion.

       Renaissance filed a motion for partial summary judgment as to liability only on Counts I,

II, and III. Doc. No. 24. The defendants opposed. Doc. No. 32. The Court heard argument

from the parties on June 27, 2019.

II.    LEGAL STANDARD

       Summary judgment is appropriate when “the movant shows that there is no genuine

dispute as to any material fact and the movant is entitled to judgment as a matter of law.” Fed.

R. Civ. P. 56(a). A genuine dispute “is one on which the evidence would enable a reasonable

jury to find the fact in favor of either party.” Perez v. Lorraine Enters., Inc., 769 F.3d 23, 29 (1st

Cir. 2014). “A ‘material’ fact is one that is relevant in the sense that it has the capacity to change

the outcome of the jury’s determination.” Id. (citation omitted). The Court is “obliged to view

the record in the light most favorable to the nonmoving party, and to draw all reasonable

inferences in the nonmoving party’s favor.” LeBlanc v. Great Am. Ins. Co., 6 F.3d 836, 841 (1st

Cir. 1993). However, the Court must ignore “conclusory allegations, improbable inferences, and

unsupported speculation.” Sullivan v. City of Springfield, 561 F.3d 7, 14 (1st Cir. 2009).




                                                  8
III.   DISCUSSION

       A.      Alleged Breach of Lease

       Count I alleges that Buca V breached the Lease “by failing to perform necessary

maintenance and repairs, and by vacating the [premises] for more than six months.” Doc. No. 1

¶ 31. The Court considers each theory in turn.

               i.      Failure to Maintain and Make Repairs

       Renaissance argues that Buca V breached sections 5.1, 5.5(a), 6.1, and 15.2(a) of the

lease by failing to perform necessary maintenance and repairs to the premises. Doc. No. 25 at 9.

Section 5.1 requires that Buca V’s occupation of the premises shall not “be unlawful or contrary

to any State, Federal or local law or municipal by-law or ordinance in force in the Town[] of

Shrewsbury.” Doc. No. 25-1 at 10. As previously noted, section 5.5(a) requires Buca V, among

other things, “to make all repairs, alterations, additions, or replacements to the [premises]

required by any law or ordinance or any order or regulation of any public authority because of

Lessee’s use of the [premises] . . . and to comply with the orders and regulations of all

governmental authorities.” Id. at 11. Section 6.1 makes Buca V financially responsible for its

“failure to maintain and repair the [premises] in accordance with its obligations” under the lease.

Id. at 14. Section 6.1 also contains multiple provisions with respect to the roof and parking lot,

regarding both repair and cost allocation. In particular, section 6.1 imposes upon Renaissance

responsibility for repairing the roof, subject to cost sharing with Buca V via a formula in the

contract, when the roof must be replaced or the parking lot must be resurfaced during the final

three years of the lease. Doc. No. 25-1 at 13. Finally, section 15.2(a) sets forth the timeline for

curing any breach under the lease, allowing “thirty (30) days after notice [of the breach] or such




                                                  9
longer period of time as is necessary to effect the cure so long as Lessee has used and continues

to use all due diligence to effect the cure.” Id. at 24.

        The First Default Notice, sent by Renaissance on August 11, 2017, constitutes notice of

breach for purposes of invoking the cure provision of the lease in section 15.2(a). 4 As of August

11, 2017, the defendants had notice that Renaissance considered them to be in breach of sections

5.5(a) and 6.1 of the lease by virtue of the twenty-one outstanding repair and maintenance issues

identified in the First Default Notice. From that date, the defendants therefore had thirty days to

fix any items in need of repair or “such longer period of time as [was] necessary to effect the

cure,” so long as they used and continued to use “all due diligence to effect the cure.” Id.

        The record before the Court shows that the First Default Notice contained a list of

twenty-one items in need of repair or maintenance. Doc. No. 25-16 at 4. A few months later, the

defendants provided Renaissance with a list containing a brief statement of any investigation

they had done into each item and the time at which they expected repairs to begin. Doc. No. 33-

4 at 10. The items Renaissance listed as needing repair can be separated into two groups: items

involving the roof repair (including those which reasonably, drawing all reasonable inferences in

Buca V’s favor, could not be completed until the roof was repaired) and items independent of the

roof repair.

        As to the first category of items, those involving the roof repair, Renaissance’s motion

fails for several reasons. First, the Notice of Default was sent in August 2017, when less than

three years remained under the lease, which expires in May 2020. At that point, Renaissance,



4
  There is some evidence in the record of discussions between Renaissance and the defendants
about the repairs required prior to the First Default Notice. However, based on the summary
judgment record, drawing all reasonable inferences in favor of the defendants, the timeline for
the thirty-day cure provision begins on the date formal notice of breach was received by the
defendants, which was August 11, 2017.
                                                  10
not Buca V, bore the burden of repairing or replacing the roof. See Doc. No. 25-1 at 13 (“if the

roof . . . needs to be replaced . . . and less than three (3) years remain on the Term, Lessor, at

Lessor’s sole cost and expense, shall cause such roof[] . . . to be replaced . . . provided; however,

(i) Lessee shall pay its prorate share of such cost by amortizing such cost over a ten (10) year

period, with Lessee responsible for the period of the remaining Term of the Lease . . .”). 5 While

the lease imposed a cost sharing obligation on Buca V, the failure of Buca V to make the repairs

after the First Notice of Default (when less than three years remained on the lease) is not grounds

for summary judgment on Renaissance’s claim. 6

        While there is some evidence in the record suggesting that the roof may have been in

disrepair before the final three years of the lease, the record is insufficient to resolve this factual

issue in favor of Renaissance on summary judgment and the parties have not addressed the

application of the contract to the circumstance when the roof required repair with more than

three years remaining while the notice of default issued with less than three years remaining.

Notably, the defendants wrote in their response to Renaissance that they needed to “discuss

possible solutions and cost allocation,” which, for the foregoing reasons, is not a basis to enter

summary judgment in favor of Renaissance. Doc. No. 33-4 at 10. Ultimately, it is




5
  This provision also made Renaissance responsible for resurfacing the parking area at the
premises during the final three years of the lease, with the same cost sharing provision. Doc. No.
25-1 at 13. In the list of 21 repair items, Renaissance listed “Parking lot filled with potholes” as
an item Buca V was required to repair. However, for the same reasons that the defendant’s
failure to replace the roof cannot provide a basis for summary judgment, neither can any failure
on the defendants’ part to resurface the parking area.
6
  From the text of the lease, it appears that although responsibility to replace the roof transferred
to Renaissance within the three-year period before the lease expires, Buca V retained
responsibility for repairing the roof throughout the duration of the lease. From the record before
the Court, it is not clear whether the roof simply needed to be repaired, or whether it needed to
be replaced altogether. In their papers, the parties discuss replacing the roof, rather than simply
repairing it. See Doc. No. 25 at 7; Doc. No. 32 at 12; Doc. No. 36 at 6-7.
                                                   11
Renaissance’s burden at summary judgment to prove that the defendants were responsible for

repairing the roof and that they were not acting with “all due diligence” to do so. Renaissance

has not met this burden, and therefore summary judgment is not appropriate with respect to the

repair items which were related to the repair of the roof. Because a variety of other deficiencies

noted in the First Notice of Default reasonably appear to require roof repair (e.g. making the

building water tight, replacing sections of roof shingles, repairing leaking seals on the skylights)

for these same reasons, Renaissance has not met its burden to any of the items in the first

category.

       As to the second category of items, those which were independent of the roof repairs (e.g.

painting the building, strong odor of mold throughout the building, repairing the sprinkler and

fire alarm systems), there is some evidence in the summary judgment record that the defendants

were making progress on those repairs. Some repairs are listed as “completed,” while others are

“[s]cheduled to start work first full week of November.” Id. The Court has no detailed

information regarding the status of these repairs, the scope of the repairs, or the reasonable

period of time required to complete such repairs. Resolution of these questions requires either an

expert opinion or sufficient information in the record to make such determinations. The record

does show Buca V taking some action as to these items, albeit not with blinding speed. 7 As the

movant, Renaissance must establish by a preponderance of the evidence that the only conclusion




7
  The Court notes that for some of the items, no progress is listed as having been made or even
having been scheduled to begin. However, based on the evidence before the Court, these items
appear to be items which would reasonably follow the repair of other items. For example, item
number 10 states that the “[b]uilding should be painted,” but such a repair might not reasonably
be expected to take place until other items, such as the trees damaging the exterior of the
building or the damaged window awnings were taken care of. Accordingly, the fact that some
items did not have repair work completed or even scheduled does not provide a basis for
summary judgment in Renaissance’s favor.
                                                 12
the evidence supports, while drawing all reasonable inferences in Buca V’s favor, is that the

defendants did not act with all due diligence in completing these repairs. Based on the evidence

before the Court, Renaissance has not met this burden.

       Therefore, the theory that Buca V breached the Lease by not making all necessary repairs

is not a basis for summary judgment, but rather a trial question.

               ii.     Vacation of the Premises

       Renaissance also argues that Buca V violated sections 5.5(g) and 15.2(a) of the lease by

vacating the premises for over six months. Doc. No. 25 at 10. Section 5.5(g) requires the lessee,

Buca V, not to vacate the premises, “provided, however, that Lessee shall not be deemed to be in

violation of this covenant if Lessee shall vacate the [premises] for a period not to exceed six (6)

months so long as Lessee is actively attempting to assign or sublet the Lease.” Doc. No. 25-1 at

12. Section 15.2(a) is the previously referenced cure provision providing thirty days—or more,

if the lessee is acting with all due diligence—from the date of notice to cure the breach.

       In this case, neither the First Default Notice nor the Second Default Notice specifically

mentioned the fact that the defendants were not occupying the premises. The cure provision in

the parties’ contract provides for a thirty-day period from the date notice of the breach is given.

Accordingly, there remains a question of material fact as to whether Renaissance in fact invoked

the cure provision.

       Even if the Court considers the cure provision to have been invoked, there remains a fact

question as to whether the defendants exercised “all due diligence” in attempting to cure their

breach regarding vacation of the premises. At the hearing, counsel for Renaissance and counsel

for the defendants both agreed that resolution of this theory turns on the Court’s resolution of the

theory that Buca V breached the lease by not making all necessary repairs. That is, if Buca V



                                                 13
was exercising all due diligence in making the necessary repairs, it was not in breach of the lease

provision requiring it to occupy the premises because the premises were not in a condition

suitable for occupation. As previously noted, a reasonable finder of fact could determine, based

on the record before the Court, that the premises were not safe or ready to be occupied by the

defendants (or another entity) for purposes of operating a restaurant, but that the defendants were

exercising all due diligence in attempting to repair the problems. Accordingly, a reasonable

finder of fact could also find that such actions constituted “all due diligence” for purposes of

ensuring that the premises were reoccupied. The theory that Buca V breached the Lease by

vacating the premises for over six months therefore is also not a proper basis for summary

judgment.

       The motion for summary judgment, Doc. No. 24, is DENIED as to Count I.

       B.      Alleged Breach of 2014 Guarantee and Forbearance Guarantee

       In the 2014 Guarantee, BRI and Buca each “guarantee to [Renaissance] the full and

punctual payment and performance by [Buca V] of all the respective Obligations . . . to be kept

and performed by [Buca V] under the Lease.” Doc. No. 25-4 at 2. Count II alleges that Buca

and BRI breached the 2014 Guarantee by virtue of the fact that Buca V breached the lease.

       In the Forbearance Guarantee, signed in April 2016, Buca C and Planet Hollywood each

“guarantee to [Renaissance] the full and punctual payment and performance by the Judgment

Debtors of all of their obligations to [Renaissance] under (a) the Lease, (b) the Judgment, and (c)

the Forbearance Agreement.” 8 Doc. No. 25-8 at 2. Count III alleges that Buca C and Planet

Hollywood breached the Forbearance Guarantee because Buca V breached the lease.



8
 The parties dispute which of the five defendants are included in the term “Judgment Debtors.”
See Doc. No. 33 ¶ 24. The Court understands the term “Judgment Debtors” to refer to the parties
against whom judgment was entered in the First Litigation—Buca V, Buca, and BRI.
                                                 14
        Counts II and III therefore both turn on the question of whether Buca V in fact breached

the lease. Accordingly, for the reasons expressed herein, Renaissance’s motion for summary

judgment is DENIED on Counts II and III.

        C.      Alleged Breach of Forbearance Agreement

        Renaissance also argues that the five defendants breached the Forbearance Agreement,

which required them to pay the difference between the Monthly Forbearance Payments

($25,000) and the Monthly Rent Payments ($36,299.23)—approximately $11,000 per month—

from April 1, 2016 through the date of the default. This provision of the Forbearance Agreement

is only activated upon a default by the lessee, or Buca V. Therefore, because the Court denies

summary judgment on the question of whether Buca V breached the lease, it also denies

summary judgment on the question of whether any of the defendants breached the Forbearance

Agreement.

IV.     CONCLUSION

        Renaissance’s motion for partial summary judgment, Doc. No. 24, is DENIED. Within

fourteen days of the date of this Order, the parties shall file a joint status report with their joint or

separate positions with respect to the schedule for the remainder of this case. The parties shall

specifically address their availability to commence the bench trial in this matter on Wednesday,

September 18, 2019.



                                                        SO ORDERED.


                                                         /s/ Leo T. Sorokin
                                                        Leo T. Sorokin
                                                        United States District Judge




                                                   15
